 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARY A. NELSON ROGERS,                             No. 2:19-cv-01564-TLN-CKD PS
12                       Plaintiff,
13           v.                                         ORDER
14   PAUL J. ENJALRAN et al.,                           (ECF No. 2)
15                       Defendants.
16

17           Presently before the court is plaintiff’s motion to proceed in forma pauperis pursuant to 28

18   U.S.C. § 1915. (ECF No. 2.) However, subsequent to plaintiff filing her motion plaintiff paid the

19   filing fee in this matter.

20           Because plaintiff submitted an affidavit showing that she is unable to prepay fees and

21   costs or give security for them, despite later providing the fee, the request to proceed in forma

22   pauperis will be granted. 28 U.S.C. § 1915(a). Plaintiff’s detailed application to proceed in

23   forma pauperis establishes that plaintiff would struggle to pay for litigation costs and still provide

24   for basic household necessities.

25   ////

26   ////

27   ////

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED; and

 3           2. The Clerk of Court is directed to refund plaintiff the $400 she previously paid.

 4   Dated: November 27, 2019
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10   16.rogers.1564

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
